Exhibit 10.1

 

PROTO LABS, INC.

2012 LONG-TERM INCENTIVE PLAN

 

Restricted Stock Unit Agreement

 

Proto Labs, Inc. (the “Company”), pursuant to its 2012 Long-Term Incentive Plan
(the “Plan”), hereby grants to you, the Participant named below, a Stock Unit
Award on the terms shown in the table below. The terms and conditions of this
Stock Unit Award (this “Award”) are set forth in this Agreement, consisting of
this cover page and the Stock Unit Agreement Terms and Conditions on the
following pages, and in the Plan document which is attached. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.

 



Name of Participant:

Number of Stock Units:

Grant Date:

Vesting Schedule:



 

By signing or otherwise authenticating this cover page, you agree to all of the
terms and conditions contained in this Agreement and in the Plan document. You
acknowledge that you have reviewed these documents and that they set forth the
entire agreement between you and the Company regarding this Award.

 

PARTICIPANT:  

 

PROTO LABS, INC.  

 

 

 

 

 

 

 

 

 

      By:         Title:    

                         

 
 

--------------------------------------------------------------------------------

 

 

Proto Labs, Inc.

2012 Long-Term Incentive Plan

Stock Unit Agreement

 

Terms and Conditions

 



1.

Vesting and Forfeiture.



 



 

(a)

The Company hereby grants to Participant on the Grant Date that number of Stock
Units (“Units”) equal to the “Number of Stock Units” specified in the table
above. Subject to Section 1(b), each Unit will vest as to the portion of Units
and on the dates specified in the Vesting Schedule on the cover page to this
Agreement, so long as your Service to the Company and its Affiliates does not
end. The Vesting Schedule is cumulative.



 



 

(b)

Vesting of the Units will be accelerated upon the termination of your Service
due to death or Disability, and under the circumstances described in Section 5
of this Agreement, and at the discretion of the Committee in accordance with
Section 3(b)(2) of the Plan.



 



 

(c)

Except as otherwise expressly provided in this Agreement or the Plan, if you
cease to continue providing Service to the Company or any Affiliate, then this
Award shall terminate and all Units subject to this Award that have not yet
vested shall be forfeited by Participant.



 



 

(d)

Each Unit that vests will entitle the Participant to receive one Share.



 



2.

Nature of Units. The Units granted pursuant to this Award are bookkeeping
entries only and do not provide the Participant with any dividend, voting or
other rights of a shareholder of the Company. The Units shall remain forfeitable
at all times unless and to the extent the vesting conditions set forth in this
Agreement are satisfied.



 



3.

Settlement of Units. As soon as practicable after any date on which Units vest,
but no later than March 15 of the year following the calendar year in which the
vesting date occurs, the Company shall cause to be issued to the Participant (or
his or her beneficiary or personal representative) one Share in payment and
settlement of each vested Unit. The Company may withhold from the number of such
Shares to be delivered in settlement of the Units any Shares required for the
payment of withholding taxes as provided in Section 6 below. The Company will
pay any original issue or transfer taxes with respect to the issue and transfer
of Shares to you pursuant to this Agreement, and all fees and expenses incurred
by it in connection therewith. All Shares so issued will be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company will not be required to issue or deliver any Shares prior to the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation as the Company may determine to be
necessary or desirable.



 

 
 

--------------------------------------------------------------------------------

 

 



4.

Transfer of Units. You may not assign or transfer the Units other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan. Following any such transfer, the Units
shall continue to be subject to the same terms and conditions that were
applicable to the Units immediately prior to their transfer.



 



5.

Change in Control. If, within 12 months of a Change in Control, your Service
with the Company and its Affiliates is involuntarily terminated without Cause,
or is voluntarily terminated by you for Good Reason (as defined below), and this
Award (or a replacement therefor as contemplated by Section 12(b)(1) of the
Plan) remains outstanding at the time of such termination, then any unvested
portion of the Units (or replacement thereof) shall immediately become vested.
For purposes of this Section 5, “Good Reason” means any one or more of the
following that occur without your prior written consent:



 



 

(a)

a material reduction in your base compensation, other than a reduction that is
part of and proportionally consistent with a broad-based reduction in base
compensation applicable to Company employees generally;



 



 

(b)

a material diminution in your authority, duties or responsibilities;



 



 

(c)

a material diminution in the authorities, duties or responsibilities of the
supervisor to whom you are required to report, including a requirement that you
report to a corporate officer or employee rather than to the Board or a
committee thereof;



 



 

(d)

a material diminution in the budget over which you retain authority;



 



 

(e)

a change in the location of the Company facility or office where you are based
to a location more than 50 miles from the Company facility or office where you
were based immediately prior to the Change in Control; or



 



 

(f)

a material breach by the Company of any terms or conditions of this Agreement or
any other agreement between you and the Company, which breach has not been cured
by the Company within 15 days after written notice thereof to the Company from
you.



 



 

In addition to the foregoing, a termination shall be deemed to be for Good
Reason only if you notify the Company within 60 days after the later of the
occurrence of the event giving rise to Good Reason or your learning of such
event, specifically describing such event, and the Company shall have failed to
remedy the condition giving rise to such notice within 30 days after such notice
has been given.



 

 
 

--------------------------------------------------------------------------------

 

 



6.

Withholding Taxes. The Company shall have the right to (i) withhold from any
cash payment under the Plan or any other compensation owed to the Participant an
amount sufficient to cover any required withholding taxes in connection with the
vesting and settlement of Units subject to this Award, and (ii) require the
Participant or other person receiving Shares under this Award to pay a cash
amount sufficient to cover any required withholding taxes before actual receipt
of those Shares. In lieu of all or any part of a cash payment from the
Participant as provided above, the Committee may permit the Participant to cover
all or any part of the required withholdings (up to the Participant’s minimum
required tax withholding rate or such other rate that will not trigger a
negative accounting impact) through a reduction in the number of Shares
delivered or a delivery or tender to the Company of Shares held by the
Participant, in each case valued in the same manner as used in computing the
withholding taxes under applicable laws.



 



7.

Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



 



8.

Governing Plan Document. This Agreement and the Units are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



 



9.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



 



10.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



 



11.

Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.



 

By signing or otherwise authenticating the cover page of this Agreement, you
agree to all the terms and conditions described above and in the Plan document.